ICJ_109_UseOfForce_SCG_ITA_1999-06-02_ORD_01_NA_05_EN.txt. 502

DECLARATION OF JUDGE GAJA

While I agree with the Court’s Order on all points, I feel that some
further explanation should be given for the decision not to remove this
case from the List.

Article 38, paragraph 5, of the Rules of Court states that a case should
not be entered on the General List when the applicant State only relies on
the possibility of forum prorogatum until the defendant State consents to
the jurisdiction of the Court for the case. Should a case of this type never-
theless have been entered on the List, Article 38, paragraph 5, implies
that it should be struck off. The same should apply when the applicant
State relies on a jurisdictional basis that is manifestly inexistent. This has
been done by the Court — rightly in my opinion — in the parallel Orders
given in the cases Legality of Use of Force ( Yugoslavia v. Spain) and
( Yugoslavia v. United States of America).

I come now to the situation in which the Applicant invokes a jurisdic-
tional clause in a treaty, but has not shown that a reasonable connection
exists between the dispute submitted 1o the Court and the treaty includ-
ing the clause. This case seems to me analogous to the ones I have con-
sidered above only if no such connection could be established at subse-
quent stages of the proceedings. When on the contrary a reasonable
connection may conceivably appear in the future, it would be too drastic
a solution to remove the case from the List. The applicant State should
therefore be given an opportunity to develop its position in a memorial
— whether or not its arguments are meritorious.

As a matter of judicial policy, this way of proceeding seems preferable
because it allows the Court to establish the truth of any allegation of a
wrongful act as serious as genocide.

A starting point for this solution is that, as the majority of the Court
held in the Judgment on the preliminary objections in the case concerning
Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (LC.J. Reports 1996, p. 616, para. 32), the Genocide
Convention imposes on States parties to it the obligation not to commit
genocide. It appears to me clear that were State organs involved in geno-
cide, the State would grossly infringe its obligation to prevent genocide as
set out in Article I of the Convention.

(Signed) Giorgio GAJA.

25
